PER CURIAM.
In this mortgage foreclosure action, Jagranie Viera appeals the order entered by the trial court dismissing with prejudice her fourth amended third-party complaint against State Farm Florida Insurance Company.1 We affirm the dismissal order without prejudice to any right Viera may have to file an independent action against State Farm. See Iowa Mut. Ins. Co. v. Lopez, 444 So.2d 1021 (Fla. 3d DCA 1984).
AFFIRMED.
PALMER, LAWSON and EVANDER, JJ., concur.

. The trial court’s order dismisses State Farm as a defendant in Viera’s third-party lawsuit; therefore, appellate jurisdiction is proper pursuant to rule 9.110(k) of the Florida Rules of Appellate Procedure. See Am. States Ins. Co. v. Baroletti, 566 So.2d 314 (Fla. 2d DCA 1990).